867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Lee HARRISON, Petitioner--Appellant,v.C.P. VERNON, in his capacity as Sheriff of Rockingham Co.;Attorney General of North Carolina, Respondents--Appellees.
No. 88-7167.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 9, 1988.Decided:  Jan. 13, 1989.

Stanley Bennett Sprague (Central Carolina Legal Services, Inc.), for appellant.
Barry Steven McNeill (Office of the Attorney General), for appellees.
Before WIDENER, K.K. HALL and SPROUSE, Circuit Judges.
PER CURIAM:


1
David Lee Harrison seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Harrison v. Vernon, C/A No. 86-331-G (M.D.N.C. June 10, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Harrison's motion to expedite is granted to the extent that his case has been considered as expeditiously as possible, consistent with the Court's docket